******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        WILFREDO TEXIDOR, JR. v. CAROL
              THIBEDEAU ET AL.
                  (AC 37349)
                Gruendel, Lavine and Mullins, Js.*
       Argued January 14—officially released March 22, 2016

   (Appeal from Superior Court, judicial district of
                 Hartford, Peck, J.)
  Juri E. Taalman, with whom, on the brief, was John
C. Lewis III, for the appellant (plaintiff).
  Scott M. Karsten, with whom, on the brief, was Kater-
yna Lagun, for the appellees (defendants).
                          Opinion

   LAVINE, J. In this personal injury action, the plaintiff,
Wilfredo Texidor, Jr., appeals from the summary judg-
ment rendered by the trial court in favor of the defen-
dants, Carol Thibedeau, a public safety dispatcher,
Brian Hill, a police officer and dispatcher, Courtney
Grant, a police officer and dispatcher,1 and the town
of West Hartford (town). The plaintiff alleged in his
complaint that the individual defendants were negligent
in responding to a telephone call his relative, Quintina
Texidor,2 made to the West Hartford Police Department
complaining that a group of teenage boys had been
harassing her daughter. One of those teenage boys shot
the plaintiff, who was visiting the residence before the
police arrived, resulting in his having sustained serious
personal injuries.
   The court rendered summary judgment on the ground
that the defendants were entitled to immunity pursuant
to General Statutes § 52-557n, and were not subject to
the identifiable person-imminent harm exception. See
Cotto v. Board of Education, 294 Conn. 265, 273, 984
A.2d 58 (2009). On appeal, the plaintiff claims that the
court erred in determining that (1) there was no genuine
issue of material fact that the defendants were engaged
in a discretionary act, (2) the defendants were not sub-
ject to the identifiable person-imminent harm exception
to governmental immunity for discretionary acts, and
(3) the town was not liable to the plaintiff for indemnifi-
cation pursuant to General Statutes § 7-465. We disagree
and, accordingly, affirm the judgment of the trial court.3
   Viewed in the light most favorable to the plaintiff,
the record reveals the following facts. The plaintiff
alleged in his complaint that on March 29, 2011, at 2:57
p.m., Quintina Texidor called the West Hartford Police
Department to report that eight teenage boys were bul-
lying her daughter and requested that a police officer
come to her residence at 113 Abbotsford Avenue. The
transcript of the call reveals that Quintina Texidor
stated that her daughter had been having issues during
the prior two weeks with a ‘‘clique of guys’’ and that
she had complained to the principal of her daughter’s
school and to the school’s police officer that morning.
Quintina Texidor said that the problem was escalating.
She further stated: ‘‘[S]o now, the same kids that are
messing with my daughter in school are coming around
my house threatening me and my children. . . . So
now, this same clique of kids has been doing this bul-
lying for the past four years at Conard High [School].’’
She told Thibedeau that the boys referred to themselves
as the ‘‘NBA’’ and that ‘‘they’re looking to jump on my
daughter. So now, they’re bringing boys walking by my
house . . . and threatening us. . . . They said they’re
going to swing by and air up my house.4 I said really,
so, I’m gonna call and make a report because this is
really gonna escalate.’’ (Footnote added.) Thibedeau
asked how the boys made the threat, and Quintina Texi-
dor responded, ‘‘[w]alking in front of the house. . . .
They just walked up the street.’’ Thibedeau asked for
Quintina Texidor’s name, and the call concluded with
Thibedeau stating, ‘‘somebody will see you there
shortly.’’
   The plaintiff alleged that after the call concluded,
Thibedeau entered the complaint into the police depart-
ment’s computer dispatch system and coded it as a
nonemergency juvenile call. Thibedeau believed that
based upon the information provided, Quintina Texi-
dor’s call was related to an issue her daughter was
having in school and was not an active situation at
the residence. Hill was responsible for assigning police
units to respond to calls made to the public safety
dispatcher. After Thibedeau logged the call into the
computer dispatch system, it appeared on Hill’s com-
puter monitor as a pending call. Hill classified the call
as a nonemergency call based upon the description
entered into the computer dispatch system. He con-
tacted Officer Art Yepes, the school resource officer at
Conard High School, to respond. Yepes, however, was
leaving work for the day and was not dispatched. Officer
Jeffrey Swank, the patrol officer for the area sur-
rounding Abbotsford Avenue, was unavailable because
he was attending to a motor vehicle stop. Thibedeau’s
and Hill’s shifts ended at 3:30 p.m., and they did not
communicate any information regarding Quintina Texi-
dor’s call to the individuals coming in on the next shift.
Grant took over for Hill, and viewed the information
on the computer dispatch system. Grant could see that
it had been in the system for more than thirty minutes
and knew that an officer had not responded, but decided
to wait before dispatching an officer. The court
reviewed transcripts of the internal affairs investigation
in ruling on the defendants’ motion for summary judg-
ment. Both Hill and Grant in their interviews stated that
the officers in the nearest police cruisers were busy,
and that they did not believe that it was prudent to
dispatch a cruiser from across the town, or an available
traffic patrol cruiser, to respond to a nonemergency call.
   The record reveals that at 3:55 p.m., Quintina Texidor
called the police again and stated that an officer had not
responded and that the boys’ threats were escalating.
Public Safety Dispatcher Elizabeth Beyus, who took
over for Thibedeau on the shift change, entered this
information into the computer dispatch system and
changed the coding from a nonemergency juvenile call
to a disturbance call at 3:56 p.m. Officers were dis-
patched to Quintina Texidor’s residence at 3:57 p.m. At
4:03 p.m., prior to the officers’ arrival, Beyus received
the first report of a shooting on Abbotsford Avenue.
Grant advised the officers to upgrade their response
and treat the call as an emergency situation. The plain-
tiff had been shot by Devante Robinson, one of the
teenage boys. The plaintiff was not a resident of 113
Abbottsford Avenue and was there because he pre-
viously had agreed to help Quintina Texidor move furni-
ture.5 Officers arrived on the scene between 4:06 and
4:07 p.m.
   On March 28, 2013, the plaintiff served a six count
complaint on the defendants,6 alleging that the individ-
ual defendants had breached a ministerial duty in how
they classified and responded to Quintina Texidor’s
initial call. The complaint contained numerous allega-
tions, but the crux of it was that when Thibedeau told
Quintina Texidor after her first call that an officer would
respond shortly, she created a ministerial duty on the
part of the police department to respond immediately,
and the individual defendants breached this duty in their
subsequent actions by not responding until Quintina
Texidor made the second call almost an hour later. The
plaintiff alleged that the breach of this duty resulted in
his being shot by Robinson. The defendants moved for
summary judgment, asserting as one of their special
defenses that they were entitled to governmental immu-
nity because the plaintiff’s allegations related to the
discretionary performance of governmental duties that
the individual defendants had carried out in good faith
and without malice. On September 10, 2014, the court
issued its memorandum of decision rendering summary
judgment in favor of the defendants. The court granted
the motion as a matter of law, concluding that the defen-
dants were entitled to governmental immunity under
§ 52-557n because they were engaged in a discretionary
act, and the identifiable person-imminent harm excep-
tion to immunity was not applicable. This appeal fol-
lowed after the court denied the plaintiff’s motion for
reconsideration.
   Prior to analyzing the plaintiff’s claims on appeal,
we set forth the standard of review and relevant legal
principles of law. ‘‘Practice Book § [17-49] requires that
judgment shall be rendered forthwith if the pleadings,
affidavits and any other proof submitted show that there
is no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.
A material fact is a fact that will make a difference in
the result of the case. . . . The facts at issue are those
alleged in the pleadings. . . . The party seeking sum-
mary judgment has the burden of showing the absence
of any genuine issue as to all material facts, which,
under applicable principles of substantive law, entitle
him to a judgment as a matter of law. . . . The party
opposing such a motion must provide an evidentiary
foundation to demonstrate the existence of a genuine
issue of material fact. See Practice Book §§ [17-44 and
17-45]. In deciding a motion for summary judgment, the
trial court must view the evidence in the light most
favorable to the nonmoving party. . . . A motion for
summary judgment is properly granted if it raises at
least one legally sufficient defense that would bar the
plaintiff’s claim and involves no triable issue of fact.
. . . Our review of the trial court’s decision to grant a
motion for summary judgment is plenary.’’ (Internal
quotation marks omitted.) Mills v. Solution, LLC, 138
Conn. App. 40, 45–46, 50 A.3d 381, cert. denied, 307
Conn. 928, 55 A.3d 570 (2012).
   The law of this state regarding the liability of munici-
palities and their agents is well established. ‘‘[Our
Supreme Court] has previously stated that [a] munici-
pality itself was generally immune from liability for its
tortious acts at common law . . . . [The court has]
also recognized, however, that governmental immunity
may be abrogated by statute. . . . [Section] 52-557n
(a) (1) provides in relevant part: Except as otherwise
provided by law, a political subdivision of the state shall
be liable for damages to person or property caused by:
(A) The negligent acts or omissions of such political
subdivision or any employee, officer, or agent thereof
acting within the scope of his employment or official
duties . . . . [The court] previously [has] concluded
that [t]his language clearly and expressly abrogates the
traditional common-law doctrine in this state that
municipalities are immune from torts committed by
their employees and agents. . . .
   ‘‘Subdivision (2) of § 52-557n (a), lists two exceptions
to the statutory abrogation of governmental immunity.
The exception relevant to this appeal provides: Except
as otherwise provided by law, a political subdivision
shall not be liable for damages to person or property
caused by . . . (B) negligent acts or omissions which
require the exercise of judgment or discretion as an
official function of the authority expressly or impliedly
granted by law.’’ (Citations omitted; internal quotation
marks omitted.) Martel v. Metropolitan District Com-
mission, 275 Conn. 38, 47–48, 881 A.2d 194 (2005). ‘‘The
statute thus distinguishes between discretionary acts
and those that are ministerial in nature, with liability
attaching to a municipality only for negligently per-
formed ministerial acts, not for negligently performed
discretionary acts.’’ DiMiceli v. Cheshire, 162 Conn.
App. 216, 224,       A.3d      (2016).
   ‘‘[Our Supreme Court] has recognized an exception
to the discretionary act immunity that allows for liability
when the circumstances make it apparent to the public
officer that his or her failure to act would be likely to
subject an identifiable person to imminent harm . . . .
This identifiable person-imminent harm exception has
three requirements: (1) an imminent harm; (2) an identi-
fiable victim; and (3) a public official to whom it is
apparent that his or her conduct is likely to subject that
victim to that harm. . . . All three must be proven in
order for the exception to apply. . . . The ultimate
determination of whether [governmental] immunity
applies is ordinarily a question of law for the court . . .
[unless] there are unresolved factual issues material to
the applicability of the defense . . . [where] resolution
of those factual issues is properly left to the jury.’’
(Citation omitted; internal quotation marks omitted.)
Haynes v. Middletown, 314 Conn. 303, 312–13, 101 A.3d
249 (2014).
                              I
   The plaintiff claims that a genuine issue of material
fact exists with respect to whether the individual defen-
dants were engaged in a discretionary act when
responding to Quintina Texidor’s initial request for
police assistance at her residence. The plaintiff argues
that when Thibedeau told Quintina Texidor at the end
of the call that a police officer would ‘‘see [her] there
shortly,’’ Thibedeau created a ministerial duty that the
defendants breached by not responding to the call until
almost an hour later. We disagree. ‘‘Although the deter-
mination of whether official acts or omissions are minis-
terial or discretionary is normally a question of fact for
the fact finder . . . there are cases where it is apparent
from the complaint . . . [that] [t]he determination of
whether an act or omission is discretionary in nature
and, thus, whether governmental immunity may be suc-
cessfully invoked pursuant to . . . § 52–557n (a) (2)
(B), turns on the character of the act or omission com-
plained of in the complaint. . . . Accordingly, where
it is apparent from the complaint that the defendants’
allegedly negligent acts or omissions necessarily
involved the exercise of judgment, and thus, necessarily
were discretionary in nature, summary judgment is
proper.’’ (Footnote omitted; internal quotation marks
omitted.) Bonington v. Westport, 297 Conn. 297, 307–
308, 999 A.2d 700 (2010).
   ‘‘The hallmark of a discretionary act is that it requires
the exercise of judgment. . . . If by statute or other
rule of law the official’s duty is clearly ministerial rather
than discretionary, a cause of action lies for an individ-
ual injured from allegedly negligent performance. . . .
[M]inisterial refers to a duty which is to be performed
in a prescribed manner without the exercise of judg-
ment or discretion.’’ (Emphasis added; internal quota-
tion marks omitted.) Mills v. Solution, LLC, supra, 138
Conn. App. 48. ‘‘In order to create a ministerial act, there
must be a city charter, provision, ordinance, regulation,
rule, policy, or any other directive [compelling a munici-
pal employee] to [act] in any prescribed manner.’’ (Inter-
nal quotation marks omitted.) Coley v. Hartford, 140
Conn. App. 315, 323, 59 A.3d 811 (2013), aff’d, 312 Conn.
150, 95 A.3d 480 (2014).
  ‘‘[I]t is firmly established that the operation of a police
department is a governmental function, and that acts
or omissions in connection therewith ordinarily do not
give rise to liability on the part of the municipality. . . .
[T]he failure to provide, or the inadequacy of, police
protection usually does not give rise to a cause of action
in tort against a city.’’ Gordon v. Bridgeport Housing
Authority, 208 Conn. 161, 180, 544 A.2d 1185 (1988).
‘‘Police officers are protected by discretionary act
immunity when they perform the typical functions of
a police officer. . . . The policy behind discretionary
act immunity for police officers is based on the desire
to encourage police officers to use their discretion in
the performance of their typical duties. Discretionary
act immunity reflects a value judgment that—despite
injury to a member of the public—the broader interest
in having government officers and employees free to
exercise judgment and discretion in their official func-
tions, unhampered by fear of second-guessing and retal-
iatory lawsuits, outweighs the benefits to be had from
imposing liability for that injury.’’ (Citation omitted;
internal quotation marks omitted.) Smart v. Corbitt,
126 Conn. App. 788, 800, 14 A.3d 368, cert. denied, 301
Conn. 907, 19 A.3d 177 (2011).
   The plaintiff’s argument fails because in objecting to
the defendants’ motion for summary judgment, he did
not present any evidence of a city charter, provision,
ordinance, regulation, rule, policy, or any other direc-
tive that created a ministerial duty regarding the time
in which the officers were to respond to a call for
assistance. Furthermore, one of the essential duties of
a police department is to receive calls for assistance
from the public and to determine the appropriate level
of response, which includes the overall priority of calls
for assistance. See Gordon v. Bridgeport Housing
Authority, supra, 208 Conn. 180. Thibedeau classified
the initial call from Quintina Texidor as a nonemergency
juvenile call, which was an inherently discretionary act.
See Smart v. Corbitt, supra, 126 Conn. App. 800–801.
The plaintiff, however, claims that the court erred in
‘‘concluding that the police dispatcher’s promise [to
send an officer] was a discretionary act and not a minis-
terial duty resulting from the discretionary act of
determining that help should be sent.’’ (Emphasis omit-
ted.) This claim overlooks the fact that even though
Thibedeau stated that the police would respond shortly,
the police had to use discretion to assess the emergent
nature of the call, to rank it among other requests for
assistance then pending, and to consider the availability
of police personnel to respond. Hill and Grant exercised
their discretion in considering which unit to send, which
the trial court recognized by noting that ‘‘the interview
transcripts of Hill and Grant show that neither officer
believed that it was necessary to summon a cruiser
from the other part of town or a traffic patrol cruiser
to respond to a nonemergency call.’’
  The plaintiff asserts that Wisniewski v. Darien, 135
Conn. App. 364, 42 A.3d 436 (2012), supports his con-
tention that Thibedeau’s statement that police would
arrive shortly at Quintina Texidor’s residence created
a ministerial duty. We disagree. In Wisniewski, the
plaintiffs brought a negligence action against the town
for injuries sustained when a tree fell on the plaintiffs’
motor vehicle. Id., 366–67. This court determined that
the record supported the jury’s determination that the
defendants failed to establish that their duty to inspect,
maintain, and remove the tree that fell on the plaintiffs’
motor vehicle was discretionary. Id., 380–81. Wisniew-
ksi is distinguishable from the present case because in
the year leading up to the accident, the town had
received several complaints about trees in the vicinity
of where the plaintiffs’ car was damaged. Id., 366–67.
Furthermore, the town tree warden ‘‘couched [his testi-
mony] in mandatory language’’ that ‘‘upon receipt of a
complaint regarding a potentially hazardous tree, he
ha[d] a nondiscretionary duty to perform an inspec-
tion.’’ Id., 375. This court thus concluded that ‘‘[t]esti-
mony of a municipal official . . . may provide an
evidentiary basis from which a jury could find the exis-
tence of a specific duty or administrative directive.’’
Id., 374. In the present case, the plaintiff produced no
such evidentiary basis that would have allowed a trier
of fact to conclude that Thibedeau’s statement created
a mandatory duty that the police had to respond imme-
diately to Quintina Texidor’s call. On the basis of our
review of the pleadings and the evidentiary submissions
of the parties, we conclude that the court did not err
in determining that the individual defendants were
engaged in a discretionary act when responding to
Quintina Texidor’s initial call. We turn to whether the
court properly concluded that the defendants were not
subject to an exception to governmental immunity.7
                            II
  The plaintiff claims that the court erred in determin-
ing that the defendants were not subject to the identifi-
able person-imminent harm exception to governmental
immunity for discretionary acts. The plaintiff asserts
that as an invitee and family member of Quintina Texi-
dor, he was a member of an identifiable class of foresee-
able victims. This argument is unavailing, as the
plaintiff’s proposition that invitees are an identifiable
class of foreseeable victims, even if confined to family
members, would extend the identifiable person-immi-
nent harm exception to an unduly large class of
plaintiffs.
   As previously stated, the identifiable person-immi-
nent harm exception has three requirements: (1) an
imminent harm; (2) an identifiable victim; and (3) a
public official to whom it is apparent that his or her
conduct is likely to subject that victim to that harm.
Haynes v. Middletown, supra, 314 Conn. 312–13. ‘‘An
allegedly identifiable person must be identifiable as a
potential victim of a specific imminent harm. Likewise,
the alleged imminent harm must be imminent in terms
of its impact on a specific identifiable person. . . . The
exception is applicable only in the clearest cases. . . .
Although the identifiable person contemplated by the
exception need not be a specific individual, the plaintiff
must fall within a narrowly defined identified [class] of
foreseeable victims.’’ (Citations omitted; internal quota-
tion marks omitted.) Thivierge v. Witham, 150 Conn.
App. 769, 779, 93 A.3d 608 (2014). ‘‘[U]nder our case
law . . . we have interpreted the identifiable person
element narrowly as it pertains to an injured party’s
compulsion to be in the place at issue . . . .’’ Grady
v. Somers, 294 Conn. 324, 356, 984 A.2d 684 (2009).
Our Supreme Court has emphasized that ‘‘[t]he only
identifiable class of foreseeable victims that we have
recognized for these purposes is that of schoolchildren
attending public school during school hours because:
they were intended to be the beneficiaries of particular
duties of care imposed by law on school officials; they
were legally required to attend school rather than being
there voluntarily; their parents were thus statutorily
required to relinquish their custody to those officials
during those hours and, as a matter of policy, they
traditionally require special consideration in the face
of dangerous conditions.’’ (Internal quotation marks
omitted.) Id., 352.
   The rule has been narrowly applied outside of the
public school context; id., 353; and the few cases in
which a specific plaintiff has been held to be an identifi-
able victim are largely limited to their facts. For exam-
ple, in Sestito v. Groton, 178 Conn. 520, 522–23, 527–28,
423 A.2d 165 (1979), our Supreme Court held that the
facts presented a jury question where an on-duty town
police officer watched an ongoing physical altercation
in a bar’s parking lot involving the plaintiff’s decedent
and did not intervene until after the plaintiff’s decedent
was shot and killed. ‘‘Our Supreme Court . . . has
explained that Sestito was decided before the current
three-pronged identifiable person-imminent harm
exception was adopted and its holding is limited to
its facts.’’ Thivierge v. Witham, supra, 150 Conn. App.
780 n.8.
   We agree with the trial court that the plaintiff did
not allege facts demonstrating that he was a member
of an identifiable class of foreseeable victims whom a
police officer would know were likely to be subjected
to imminent harm given the nature of Quintina Texidor’s
call. Our Supreme Court has recognized schoolchildren
attending public school during school hours as the only
identifiable class of foreseeable victims, which is based
on public policy reasons and the fact that students are
statutorily required to be present on school property.
See Grady v. Somers, supra, 294 Conn. 352. A plaintiff’s
mere presence as an invitee on the property where he
or she sustains an injury is not sufficient to make him
or her a member of an identifiable class of foreseeable
victims for purposes of the exception to governmental
immunity. See Cotto v. Board of Education, supra, 294
Conn. 279, (determining that director of youth program
was not identifiable victim when he slipped in wet bath-
room because ‘‘any person using the bathroom could
have slipped at any time’’ [emphasis omitted]); see also
Thivierge v. Witham, supra, 150 Conn. App. 780 (con-
cluding that visitor to dog owner’s property who was
bitten by dog after municipal officer’s alleged failure
to enforce restraint order was not identifiable victim
because ‘‘any number of potential victims could have
come into contact with the dog following [the municipal
officer’s] issuance of the restraint order’’).
   Furthermore, unlike in the distinct factual scenario
at issue in Sestito v. Groton, supra, 178 Conn. 522–23,
the individual defendants here had no way of knowing
that the plaintiff would be present at Quintina Texidor’s
home. The analysis in Swanson v. Groton, 116 Conn.
App. 849, 977 A.2d 738 (2009), is instructive as applied to
the facts of the present case. In Swanson, an individual,
Lasalle, who later attacked the plaintiff’s decedent, was
stopped by a town police officer. Id., 852. The police
officer found that Lasalle was intoxicated, but not inca-
pacitated. Id. Lasalle told the officer that he was
returning to the rooming house where he was staying,
and the officer allowed him to continue on his way. Id.,
852–53. Upon returning to the rooming house, Lasalle
fatally stabbed the plaintiff’s decedent. Id., 853. This
court concluded that the plaintiff’s decedent was not
an identifiable victim because the town police officer
had no way of knowing that he would be present at
the rooming house, and that Lasalle would attack him.
Id., 861. In the present case, the individual defendants
similarly had no way of knowing that the plaintiff would
be present at Quintina Texidor’s residence. The record
reflects that the individual defendants were aware only
that Quintina Texidor had called for police assistance
and that a ‘‘clique’’ of teenage boys was bullying her
daughter. The plaintiff was not a resident of the prop-
erty, and Quintina Texidor did not mention him in either
of her calls to the West Hartford police prior to the
shooting.
   On the basis of our review of the record, we conclude,
as a matter of law, that the trial court did not err in
determining that the plaintiff was not an identifiable
victim, and thus we need not address the other two
prongs of the identifiable person-imminent harm excep-
tion to governmental immunity. See Haynes v. Middle-
town, supra, 314 Conn. 313.
                            III
   Because the court did not err in rendering summary
judgment in favor of the individual defendants, who
were the town’s employees, the plaintiff’s claim that
the court erred in concluding that the town was not
liable to the plaintiff for indemnification under § 7-465
also fails. For a plaintiff to prevail on an indemnification
claim against a municipality, he or she must first allege
and prove in a separate count that an employee of the
municipality was negligent. Wu v. Fairfield, 204 Conn.
435, 438, 528 A.2d 364 (1987) (‘‘any municipal liability
which may attach is predicated on prior findings of
individual negligence on the part of the employee and
the municipality’s employment relationship with that
individual’’).
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     In this opinion, we refer to Thibedeau, Hill, and Grant collectively as
the individual defendants and individually by name where appropriate.
   2
     The trial court’s memorandum of decision and the plaintiff’s appellate
brief refer to Quintina Texidor as the plaintiff’s cousin. In his affidavit
submitted to the trial court in opposition to the defendants’ motion for
summary judgment, the plaintiff refers to her as Quintina Wilfredo and calls
her his aunt.
   3
     The trial court considered the transcripts of Quintina Texidor’s telephone
calls, as well as the transcripts of interviews with Thibedeau, Hill, and Grant
from the West Hartford Police Department’s internal affairs investigation.
The court also had before it the affidavit of West Hartford police Chief
Tracey Gove, and police reports regarding the incident. The plaintiff claims
that each of these submissions was inadmissible hearsay. The defendants
note that plaintiff did not raise this claim before the trial court in his objection
to their motion for summary judgment. The plaintiff raised this claim for
the first time in his motion for reconsideration, and the trial court did not
address it in denying that motion. The plaintiff did not seek an articulation
of the trial court’s ruling. See Practice Book § 66-6. Because this claim was
not presented to the trial court prior to its rendering summary judgment,
and the plaintiff failed to seek an articulation when the trial court did not
address it in denying his motion for reconsideration, we decline to review
it on appeal. See Billboards Divinity, LLC v. Commissioner of Transporta-
tion, 133 Conn. App. 405, 409–411, 35 A.3d 395, cert. denied, 304 Conn. 916,
40 A.3d 783 (2012).
   The plaintiff also claims that there was a genuine issue of material fact
as to whether the defendants’ actions or omissions were the actual and
proximate cause of the plaintiff’s injury. Because we conclude that the
defendants’ were entitled to summary judgment on the ground of governmen-
tal immunity, we need not reach the plaintiff’s claim regarding actual and
proximate cause. See Stuart v. Freiberg, 316 Conn. 809, 823–25, 116 A.3d
1195 (2015).
   4
     The plaintiff alleged that ‘‘air up’’ the house was a reference to shooting
at the house with a gun. Thibedeau stated during her interview for the
internal affairs investigation that she was not familiar with this term and
did not know what it meant.
   5
     In his affidavit, the plaintiff stated that the group of teenage boys was
already present on the property when he arrived at Quintina Texidor’s
residence sometime before 4 p.m.
   6
     Counts one, three, and five of the complaint sounded in negligence and
were directed against Thibedeau, Hill, and Grant, respectively. Counts two,
four, and six were directed against the town for indemnification under
§ 7-465.
   7
     The plaintiff also asserts that Thibedeau breached a ministerial duty by
entering incorrect information from Quintina Texidor’s call into the com-
puter system, namely, by entering the name of the clique of boys as ‘‘NPA’’
instead of ‘‘NBA.’’ He also argues that Thibedeau and Hill breached a ministe-
rial duty by failing to inform those coming in on the next shift of the ongoing
situation. Notwithstanding that Quintina Texidor’s call was available in the
computer dispatch system, the plaintiff’s claim fails because he has not
provided evidence of any city charter, provision, ordinance, regulation, rule,
policy, or other directive that created a ministerial duty and compelled the
defendants to act in the manner he alleges that they should have acted. See
Coley v. Hartford, supra, 140 Conn. App. 323.